            Case 1:18-cr-00025-JPJ-PMS Document 1104 Filed 04/24/20 Page 1 of 12 Pageid#:
$2& 5HY9$:$GGLWLRQV $PHQGHG-XGJPHQWLQD&ULPLQDO&DVH
                                                                               14069                               127(,GHQWLI\&KDQJHVZLWK$VWHULVNV
               6KHHW


                                         81,7('67$7(6',675,&7&2857
                                                      :HVWHUQ'LVWULFWRI9LUJLQLD
        81,7('67$7(62)$0(5,&$                                                  AMENDED JUDGMENT IN A CRIMINAL CASE
                            9                                                    &DVH1XPEHU DVAW118CR000025-002
      SEAN PHILIP MAIDLOW                                                         &DVH1XPEHU
                                                                                  8601XPEHU 22319-084
   'DWHRI2ULJLQDO-XGJPHQW                     7/9/19                          Gregory Kallen
                                     2U'DWHRI/DVW$PHQGHG-XGJPHQW             'HIHQGDQW V$WWRUQH\


7+('()(1'$17

     SOHDGHGJXLOW\WRFRXQW V     One (1)
     SOHDGHGQRORFRQWHQGHUHWRFRXQW V
     ZKLFKZDVDFFHSWHGE\WKHFRXUW
     ZDVIRXQGJXLOW\RQFRXQW V
     DIWHUDSOHDRIQRWJXLOW\
7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV
Title & Section                   Nature of Offense                                                           Offense Ended                   Count
21 USC 846, 21 USC Conspiracy to Possess With Intent to Distribute 500 Grams or More of                         10/23/2018                       1
841(b)(1)(A)       Methamphetamine.




       7KHGHIHQGDQWLVVHQWHQFHGDVSURYLGHGLQSDJHVWKURXJK                   7         RIWKLVMXGJPHQW7KHVHQWHQFHLVLPSRVHGSXUVXDQWWR
WKH6HQWHQFLQJ5HIRUP$FWRI
     7KHGHIHQGDQWKDVEHHQIRXQGQRWJXLOW\RQFRXQW V
     &RXQW V                                                   LV      DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV
         ,WLVRUGHUHGWKDWWKHGHIHQGDQWPXVWQRWLI\WKH8QLWHG6WDWHV$WWRUQH\IRUWKLVGLVWULFWZLWKLQGD\VRIDQ\FKDQJHRIQDPHUHVLGHQFH
RUPDLOLQJDGGUHVVXQWLODOOILQHVUHVWLWXWLRQFRVWVDQGVSHFLDODVVHVVPHQWVLPSRVHGE\WKLVMXGJPHQWDUHIXOO\SDLG,IRUGHUHGWRSD\UHVWLWXWLRQ
WKHGHIHQGDQWPXVWQRWLI\WKHFRXUWDQG8QLWHG6WDWHVDWWRUQH\RIPDWHULDOFKDQJHVLQHFRQRPLFFLUFXPVWDQFHV
                                                                                  04/23/2020
                                                                                  'DWHRI,PSRVLWLRQRI-XGJPHQW
                                                                                   DWHRI,PSRVLWLRQRI-XGJPHQW


                                                                                  6LJQDWXUHRI-XGJH
                                                                                    JQDWWXXUUHRI-XGJH
                                                                                  James P. Jones, United States District Judge
                                                                                  1DPHDQG7LWOHRI-XGJH
                                                                                  04/24/2020
                                                                                  'DWH
$2&
             Case      1:18-cr-00025-JPJ-PMS Document 1104 Filed 04/24/20 Page 2 of 12 Pageid#:
              5HY9$:$GGLWLRQV $PHQGHG-XGJPHQWLQ&ULPLQDO&DVH
             6KHHW,PSULVRQPHQW                                           14070 127(,GHQWLI\&KDQJHVZLWK$VWHULVNV

                                                                                                       -XGJPHQW3DJH      2     RI        7
'()(1'$17   SEAN PHILIP MAIDLOW
&$6(180%(5 DVAW118CR000025-002


                                                              IMPRISONMENT

        7KHGHIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV%XUHDXRI3ULVRQVWREHLPSULVRQHGIRUD
WRWDOWHUPRI
   *Two Hundred Four (204) months.




          7KHFRXUWPDNHVWKHIROORZLQJUHFRPPHQGDWLRQVWRWKH%XUHDXRI3ULVRQV
     That the defendant receive residential substance abuse treatment (RDAP) pursuant to the provisions of 18 USC 3621(b).

     That the defendant be designated to a facility closest to his home in Bristol, Tennessee, in order to facilitate visits by family members.


          7KHGHIHQGDQWLVUHPDQGHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV0DUVKDO

          7KHGHIHQGDQWVKDOOVXUUHQGHUWRWKH8QLWHG6WDWHV0DUVKDOIRUWKLVGLVWULFW

               DW                                      DP          SP     RQ
               DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

          7KHGHIHQGDQWVKDOOVXUUHQGHUIRUVHUYLFHRIVHQWHQFHDWWKHLQVWLWXWLRQGHVLJQDWHGE\WKH%XUHDXRI3ULVRQV
               EHIRUHRQ

               DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

               DVQRWLILHGE\WKH3UREDWLRQRU3UHWULDO6HUYLFHV2IILFH


                                                                    RETURN
 ,KDYHH[HFXWHGWKLVMXGJPHQWDVIROORZV




          'HIHQGDQWGHOLYHUHGRQ                                                          WR

 D                                                   ZLWKDFHUWLILHGFRS\RIWKLVMXGJPHQW



                                                                                                    81,7('67$7(60$56+$/

                                                                            %\
                                                                                                 '(387<81,7('67$7(60$56+$/
          Case 1:18-cr-00025-JPJ-PMS Document 1104 Filed 04/24/20 Page 3 of 12 Pageid#:
                                            14071
AO 245B   (Rev. /1 - VAW Additions /1) $PHQGHGJudgment in a Criminal Case
          Sheet 3 — Supervised Release

                                                                                                     Judgment-Page    3     of        7
DEFENDANT:   SEAN PHILIP MAIDLOW
CASE NUMBER: DVAW118CR000025-002
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
Five (5) years.




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.      You must make restitution in accordance with sections 3663 and 3663A, or any other statute authorizing a sentence of
        restitution. (check if applicable)
3.   You must not unlawfully possess a controlled substance.
4.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
5.      You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § 901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work,
        are a student, or were convicted of a qualifying offense. (check if applicable)
7.      You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
            Case 1:18-cr-00025-JPJ-PMS Document 1104 Filed 04/24/20 Page 4 of 12 Pageid#:
                                              14072
AO 245&    (Rev. /1 - VAW Additions /1) Amended Judgment in a Criminal Case
            Sheet 3A — Supervised Release                                                                       (NOTE: Identify Changes with Asterisks (*))

                                                                                                         Judgment-Page          4       of           7
 DEFENDANT: SEAN PHILIP MAIDLOW
 CASE NUMBER: DVAW118CR000025-002
                                       STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions , available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
 $2&
            Case    1:18-cr-00025-JPJ-PMS Document 1104 Filed 04/24/20 Page 5 of 12 Pageid#:
              5HY9$:$GGLWLRQV $PHQGHG-XGJPHQWLQD&ULPLQDO&DVH
             6KHHW'6XSHUYLVHG5HOHDVH                                14073      127(,GHQWLI\&KDQJHVZLWK$VWHULVNV

                                                                                                       -XGJPHQW3DJH      5     RI        7
 '()(1'$17   SEAN PHILIP MAIDLOW
 &$6(180%(5 DVAW118CR000025-002

                                        SPECIAL CONDITIONS OF SUPERVISION
W hile on supervised release,the defendant:

(1) Must pay any monetary penalty that is imposed by this judgment in the manner directed by the court;

(2) Must reside in a residence free of firearms, ammunition,destructive devices,and dangerous weapons;

(3) Must submit to warrantless search and seizure of person and property by the probation officer or other 1aw enforcement officer, whenever
such officer has reasonable suspicion that the defendant is engaged in criminal activity; and

(4) Following release from imprisonment,the court will evaluate defendant's status and determine whether, after incarceration,drug
rehabilitation is necessary and appropriate. If additional rehabilitation is deemed appropriate,the defendant must participate in a program as
designated by the court,upon consultation with the probation officer,until such time as the defendant has satisfied all the requirements of the
program.
AO 245&
           Case 1:18-cr-00025-JPJ-PMS Document 1104 Filed 04/24/20 Page 6 of 12 Pageid#:
           (Rev. /1 - VAW Additions /1) Amended Judgment in a Criminal
           CaseSheet 5 - Criminal Monetary Penalties                    14074                                       (NOTE: Identify Changes with Asterisks (*))

                                                                                                        Judgment - Page        6        of             7
DEFENDANT:   SEAN PHILIP MAIDLOW
CASE NUMBER: DVAW118CR000025-002
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


               $VVHVVPHQW                     5HVWLWXWLRQ                   )LQH                     $9$$$VVHVVPHQW               -97$$VVHVVPHQW
 TOTALS      $ 100.00                     $                             $                        $                            $


     The determination of restitution is deferred until               . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C § 3664(i), all nonfederal victims must be
     paid before the United States is paid.
Name of Payee                                             Total Loss**                      Restitution Ordered              Priority or Percentage




 TOTALS                                                                 $0.00                                      $0.00


      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
          the interest requirement is waived for the           fine          restitution.
          the interest requirement for the           fine        restitution is modified as follows:


  $P\9LFN\DQG$QG\&KLOG3RUQRJUDSK\9LFWLP$VVLVWDQFH$FWRI3XE/1R
 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
 committedon or after September 13, 1994, but before April 23, 1996.
AO 245&
              Case 1:18-cr-00025-JPJ-PMS Document 1104 Filed 04/24/20 Page 7 of 12 Pageid#:
             (Rev. /1 - VAW Additions /) $PHQGHGJudgment in a Criminal Case
             Sheet 6 - Schedule of Payments                                 14075
DEFENDANT:             SEAN PHILIP MAIDLOW                                                                            Judgment - Page   7   of   7
CASE NUMBER: DVAW118CR000025-002

                                                     SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, the total criminal monetary penalties are due immediately and payable as follows:

A          Lump sum payment of $ 100.00                      immediately, balance payable
                    not later than                                  , or
                    in accordance ZLWK          C,           D,        E,         F or,        G below); or
B          Payment to begin immediately (may be combined with                C,           D,       F, or      G below); or

C          Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or
D          Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or
E          Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F          During the term of imprisonment, payment in equal                          (e.g., weekly, monthly, quarterly) installments of
           $                   , or           % of the defendant's income, whichever is greater       , to commence                   (e.g., 30 or
           60 days) after the date of this judgment; AND payment in equal                            (e.g., weekly, monthly, quarterly)
           installments of $                     during the term of supervised release, to commence                          (e.g., 30 or 60 days)
           after release from imprisonment.
G          Special instructions regarding the payment of criminal monetary penalties:



Any installment schedule shall not preclude enforcement of the restitution or fine order by the United States under 18 U.S.C §§ 3613 and
3664(m).
Any installment schedule is subject to adjustment by the court at any time during the period of imprisonment or supervision, and the defendant
shall notify the probation officer and the U.S. Attorney of any change in the defendant's economic circumstances that may affect the
defendant's ability to pay.
All criminal monetary penalties shall be made payable to the Clerk, U.S. District Court, )UDQNOLQ5G6XLWH, Roanoke, Virginia 240,
IRUdisbursement.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Any obligation to pay restitution is joint and several with other defendants, if any, against whom an order of restitution has been or will be
entered.
        Joint and Several
        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
        corresponding payee, if appropriate.




        The defendant shall pay the cost of prosecution.
        The defendant shall pay the following court cost(s):
        The defendant shall forfeit the defendant's interest in the following property to the United States:




    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) $9$$DVVHVVPHQW  
    fine principal, ()fine interest, () community restitution,  -97$DVVHVVPHQW() penalties, and () costs, including cost of prosecution
    and court costs.
$2&   Case 1:18-cr-00025-JPJ-PMS                  Document 1104 Filed 04/24/20 Page 8 of 12 Pageid#:
               5HY9$:$GGLWLRQV -XGJPHQWLQD&ULPLQDO&DVH
              6KHHW5HDVRQIRU$PHQGPHQW                          14076

 '()(1'$17   SEAN PHILIP MAIDLOW
 &$6(180%(5 DVAW118CR000025-002
 ',675,&7    Western District of Virginia

                                            5($621)25$0(1'0(17
                                                    1RWIRU3XEOLF'LVFORVXUH

    5($621)25$0(1'0(17

      &RUUHFWLRQRI6HQWHQFHRQ5HPDQG 86&                 0RGLILFDWLRQRI6XSHUYLVLRQ&RQGLWLRQV 86& F RU
       I  DQG                                               H 
      5HGXFWLRQRI6HQWHQFHIRU&KDQJHG&LUFXPVWDQFHV             0RGLILFDWLRQRI,PSRVHG7HUPRI,PSULVRQPHQWIRU([WUDRUGLQDU\
      )HG5&ULP3 E                                        DQG&RPSHOOLQJ5HDVRQV 86& F 
      &RUUHFWLRQRI6HQWHQFHE\6HQWHQFLQJ&RXUW )HG5         0RGLILFDWLRQRI,PSRVHG7HUPRI,PSULVRQPHQWIRU5HWURDFWLYH
      &ULP3 D                                                $PHQGPHQW V WRWKH6HQWHQFLQJ*XLGHOLQHV 86& F 
      &RUUHFWLRQRI6HQWHQFHIRU&OHULFDO0LVWDNH )HG5        'LUHFW0RWLRQWR'LVWULFW&RXUW3XUVXDQWWR
      &ULP3                                                           86&RU          86& F 
                                                                   0RGLILFDWLRQRI5HVWLWXWLRQ2UGHU 86&
             Case 1:18-cr-00025-JPJ-PMS Document 1104 Filed 04/24/20 Page 9 of 12 Pageid#:
                                               14077
$2625         5HY9$:$GGLWLRQV -XGJPHQWLQD&ULPLQDO&DVH
                    $WWDFKPHQW 3DJH ²6WDWHPHQWRI5HDVRQV

'()(1'$17   SEAN PHILIP MAIDLOW
&$6(180%(5 DVAW118CR000025-002
',675,&7    Western District of Virginia
                                                             STATEMENT OF REASONS
                                                              1RWIRU3XEOLF'LVFORVXUH 
       Sections I, II, III, IV, and VII of the Statement of Reasons form must be completed in all felony and Class A misdemeanor cases.

I     COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

       $          The court adopts the presentence investigation report without change.
       %          The court adopts the presentence investigation report with the following changes: (Use Section VIII if necessary)
                    (Check all that apply and specify court determination, findings, or comments, referencing paragraph numbers in the presentence report)
                      Chapter Two of the United States Sentencing Commission Guidelines ManualGHWHUPLQDWLRQVE\FRXUW(briefly
                         summarize the changes, including changes to base offense level, or specific offense characteristics)




                      Chapter Three of the United States Sentencing Commission Guidelines ManualGHWHUPLQDWLRQVE\FRXUW briefly 
                         summarize thechanges, including changes to victim-related adjustments, role in the offense, obstruction of justice, multiple counts, or acceptance of
                         responsibility




                      Chapter Four of the United States Sentencing Commission Guidelines ManualGHWHUPLQDWLRQVE\FRXUW(briefly
                         summarize thechanges, including changes to criminal history category or scores, career offender status, or criminal livelihood determinations 




                      Additional Comments or Findings: (include comments or factual findings concerning any information in the presentence report,
                         including information that the Federal Bureau of Prisons may rely on when it makes inmate classification, designation, or programming decisions;
                         any other rulings on disputed portions of the presentence investigation report; identification of those portions of the report in dispute but for which a
                         court determination is unnecessary because the matter will not affect sentencing or the court will not consider it)

       &          The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
                    $SSOLFDEOH6HQWHQFLQJ*XLGHOLQH(if more than one guideline applies, list the guideline producing the highest offense level)

II.    COURT FINDINGS ON MANDATORY MINIMUM SENTENCE (Check all that apply)

       $          2QHRUPRUHFRXQWVRIFRQYLFWLRQFDUU\DPDQGDWRU\PLQLPXPWHUPRILPSULVRQPHQWDQGWKHVHQWHQFHLPSRVHGLVDWRU
                    DERYHWKHDSSOLFDEOHPDQGDWRU\PLQLPXPWHUP
       %          2QHRUPRUHFRXQWVRIFRQYLFWLRQFDUU\DPDQGDWRU\PLQLPXPWHUPRILPSULVRQPHQWEXWWKHVHQWHQFHLPSRVHGLVEHORZ
                    WKHPDQGDWRU\PLQLPXPWHUPEHFDXVHWKHFRXUWKDVGHWHUPLQHGWKDWWKHPDQGDWRU\PLQLPXPWHUPGRHVQRWDSSO\EDVHGRQ
                         ILQGLQJVRIIDFWLQWKLVFDVH(Specify)

                         VXEVWDQWLDODVVLVWDQFH (18 U.S.C. § 3553(e))
                         WKHVWDWXWRU\VDIHW\YDOYH(18 U.S.C. § 3553(f))
       &          1RFRXQWRIFRQYLFWLRQFDUULHVDPDQGDWRU\PLQLPXPVHQWHQFH

III   COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)

       7RWDO2IIHQVH/HYHO 38
       &ULPLQDO+LVWRU\&DWHJRU\ III
       *XLGHOLQH5DQJH(after application of §5G1.1 and §5G1.2) 292                            WR 365                         PRQWKV
       6XSHUYLVHG5HOHDVH5DQJH                  WR 5       \HDUV life
       )LQH5DQJH 50,000.00         WR   10,000,000.00

              )LQHZDLYHGRUEHORZWKHJXLGHOLQHUDQJHEHFDXVHRILQDELOLW\WRSD\
             Case 1:18-cr-00025-JPJ-PMS Document 1104 Filed 04/24/20 Page 10 of 12 Pageid#:
                                                14078
$2625       5HY9$:$GGLWLRQV -XGJPHQWLQD&ULPLQDO&DVH                                               1RWIRU3XEOLF'LVFORVXUH
                  $WWDFKPHQW 3DJH ²6WDWHPHQWRI5HDVRQV

'()(1'$17               SEAN PHILIP MAIDLOW
&$6(180%(5             DVAW118CR000025-002
',675,&7                Western District of Virginia
                                                          STATEMENT OF REASONS
IV.    GUIDELINE SENTENCING DETERMINATION (Check all that apply)
       $        7KHVHQWHQFHLVZLWKLQWKHJXLGHOLQHUDQJHDQGWKHGLIIHUHQFHEHWZHHQWKHPD[LPXPDQGPLQLPXPRIWKHJXLGHOLQHUDQJH
                  GRHVQRWH[FHHGPRQWKV
       %        7KHVHQWHQFHLVZLWKLQWKHJXLGHOLQHUDQJHDQGWKHGLIIHUHQFHEHWZHHQWKHPD[LPXPDQGPLQLPXPRIWKHJXLGHOLQHUDQJH
                  H[FHHGVPRQWKVDQGWKHVSHFLILFVHQWHQFHLVLPSRVHGIRUWKHVHUHDVRQV (Use Section VIII if necessary)     
                  See Section VIII
       &         7KHFRXUWGHSDUWVIURPWKHJXLGHOLQHUDQJHIRURQHRUPRUHUHDVRQVSURYLGHGLQWKH*XLGHOLQHV0DQXDO
                   (Also complete Section V)
       '        7KHFRXUWLPSRVHGDVHQWHQFHRWKHUZLVHRXWVLGHWKHVHQWHQFLQJJXLGHOLQHV\VWHP i.eDYDULDQFH (Also complete Section VI)

V.     DEPARTURES PURSUANT TO THE GUIDELINES MANUAL(If applicable)
       $ The sentence imposed departs:(Check only one)
              DERYHWKHJXLGHOLQHUDQJH
              EHORZWKHJXLGHOLQHUDQJH

       % Motion for departure before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)
           Plea Agreement
                  ELQGLQJSOHDDJUHHPHQWIRUGHSDUWXUHDFFHSWHGE\WKHFRXUW
                  SOHDDJUHHPHQWIRUGHSDUWXUHZKLFKWKHFRXUWILQGVWREHUHDVRQDEOH
                  SOHDDJUHHPHQWWKDWVWDWHVWKDWWKHJRYHUQPHQWZLOOQRWRSSRVHDGHIHQVHGHSDUWXUHPRWLRQ
           Motion Not Addressed in a Plea Agreement
                  JRYHUQPHQWPRWLRQIRUGHSDUWXUH
                  GHIHQVHPRWLRQIRUGHSDUWXUHWRZKLFKWKHJRYHUQPHQWGLGQRWREMHFW
                  GHIHQVHPRWLRQIRUGHSDUWXUHWRZKLFKWKHJRYHUQPHQWREMHFWHG
                  MRLQWPRWLRQE\ERWKSDUWLHV
           Other
                  2WKHUWKDQDSOHDDJUHHPHQWRUPRWLRQE\WKHSDUWLHVIRUGHSDUWXUH
       & Reasons for departure: Check all that apply
      $ &ULPLQDO+LVWRU\,QDGHTXDF\                       . 'HDWK                     . &RHUFLRQDQG'XUHVV
      + $JH                                               . 3K\VLFDO,QMXU\           . 'LPLQLVKHG&DSDFLW\
      + (GXFDWLRQDQG9RFDWLRQDO6NLOOV                   . ([WUHPH3V\FKRORJLFDO     . 3XEOLF:HOIDUH
                                                                       ,QMXU\
      + 0HQWDODQG(PRWLRQDO&RQGLWLRQ                    . $EGXFWLRQRU8QODZIXO     . 9ROXQWDU\'LVFORVXUHRI2IIHQVH
                                                                       5HVWUDLQW
      + 3K\VLFDO&RQGLWLRQ                                . 3URSHUW\'DPDJHRU        . +LJK&DSDFLW\6HPLDXWRPDWLF:HDSRQ
                                                                       /RVV
      + (PSOR\PHQW5HFRUG                                 . :HDSRQ                    . 9LROHQW6WUHHW*DQJ
      + )DPLO\7LHVDQG5HVSRQVLELOLWLHV                  . 'LVUXSWLRQRI             . $EHUUDQW%HKDYLRU
                                                                       *RYHUQPHQW)XQFWLRQ
      +   0LOLWDU\6HUYLFH                               . ([WUHPH&RQGXFW           .    'LVPLVVHGDQG8QFKDUJHG&RQGXFW
      +   &KDULWDEOH6HUYLFH*RRG:RUNV                  . &ULPLQDO3XUSRVH          .    6H[2IIHQGHU&KDUDFWHULVWLFV
      .    6XEVWDQWLDO$VVLVWDQFH                         . 9LFWLP¶V&RQGXFW          .    'LVFKDUJHG7HUPVRI,PSULVRQPHQW
      .    $JJUDYDWLQJ0LWLJDWLQJ                        . /HVVHU+DUP               .    8QDXWKRUL]HG,QVLJQLD
                &LUFXPVWDQFHV                                                                    .    (DUO\'LVSRVLWLRQ3URJUDP ('3 
      2WKHU*XLGHOLQH5HDVRQ V IRU'HSDUWXUHWRLQFOXGHGHSDUWXUHVSXUVXDQWWRWKHFRPPHQWDU\LQWKH*XLGHOLQHV0DQXDO(see “List of
      Departure Provisions” following the Index in the Guidelines Manual.) (Please specify)




       ' State the basis for the departure.(Use Section VIII if necessary)
        Case 1:18-cr-00025-JPJ-PMS Document 1104 Filed 04/24/20 Page 11 of 12 Pageid#:
                                           14079
$2625    5HY9$:$GGLWLRQV -XGJPHQWLQD&ULPLQDO&DVH                                                  1RWIRU3XEOLF'LVFORVXUH
               $WWDFKPHQW 3DJH ²6WDWHPHQWRI5HDVRQV

'()(1'$17  SEAN PHILIP MAIDLOW
&$6(180%(5 DVAW118CR000025-002
',675,&7    Western District of Virginia
                                                     STATEMENT OF REASONS
VI.   COURT DETERMINATION FOR A VARIANCE(If applicable)
      $ The sentence imposed is:(Check only one)
             DERYHWKHJXLGHOLQHUDQJH
             EHORZWKHJXLGHOLQHUDQJH
      % Motion for a variance before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)
          Plea Agreement
                 ELQGLQJSOHDDJUHHPHQWIRUDYDULDQFHDFFHSWHGE\WKHFRXUW
                 SOHDDJUHHPHQWIRUDYDULDQFHZKLFKWKHFRXUWILQGVWREHUHDVRQDEOH
                 SOHDDJUHHPHQWWKDWVWDWHVWKDWWKHJRYHUQPHQWZLOOQRWRSSRVHDGHIHQVHPRWLRQIRUDYDULDQFH
          Motion Not Addressed in a Plea Agreement
                 JRYHUQPHQWPRWLRQIRUDYDULDQFH
                 GHIHQVHPRWLRQIRUDYDULDQFHWRZKLFKWKHJRYHUQPHQWGLGQRWREMHFW
                 GHIHQVHPRWLRQIRUDYDULDQFHWRZKLFKWKHJRYHUQPHQWREMHFWHG
                 MRLQWPRWLRQE\ERWKSDUWLHV
          Other
                 2WKHUWKDQDSOHDDJUHHPHQWRUPRWLRQE\WKHSDUWLHVIRUDYDULDQFH
      & 18 U.S.C. § 3553(a) and other reason(s) for a variance(Check all that apply)
             7KHQDWXUHDQGFLUFXPVWDQFHVRIWKHRIIHQVHSXUVXDQWWR86& D  
                 0HQV5HD                           ([WUHPH&RQGXFW                  'LVPLVVHG8QFKDUJHG&RQGXFW
                 5ROHLQWKH2IIHQVH                9LFWLP,PSDFW
                 *HQHUDO$JJUDYDWLQJRU0LWLJDWLQJ)DFWRUV(Specify)

               7KHKLVWRU\DQGFKDUDFWHULVWLFVRIWKHGHIHQGDQWSXUVXDQWWR86& D  
                     $EHUUDQW%HKDYLRU                    /DFNRI<RXWKIXO*XLGDQFH
                     $JH                                  0HQWDODQG(PRWLRQDO&RQGLWLRQ
                     &KDULWDEOH6HUYLFH*RRG              0LOLWDU\6HUYLFH
                     :RUNV
                     &RPPXQLW\7LHV                       1RQ9LROHQW2IIHQGHU
                     'LPLQLVKHG&DSDFLW\                  3K\VLFDO&RQGLWLRQ
                     'UXJRU$OFRKRO'HSHQGHQFH           3UHVHQWHQFH5HKDELOLWDWLRQ
                     (PSOR\PHQW5HFRUG                    5HPRUVH/DFNRI5HPRUVH
                     )DPLO\7LHVDQG                      2WKHU (Specify) 
                    5HVSRQVLELOLWLHV
                   ,VVXHVZLWK&ULPLQDO+LVWRU\(Specify) 
               7RUHIOHFWWKHVHULRXVQHVVRIWKHRIIHQVHWRSURPRWHUHVSHFWIRUWKHODZDQGWRSURYLGHMXVWSXQLVKPHQWIRUWKHRIIHQVH
               (18 U.S.C. § 3553(a)(2)(A))
               7RDIIRUGDGHTXDWHGHWHUUHQFHWRFULPLQDOFRQGXFW(18 U.S.C. § 3553(a)(2)(B))
               7RSURWHFWWKHSXEOLFIURPIXUWKHUFULPHVRIWKHGHIHQGDQW(18 U.S.C. § 3553(a)(2)(C))
               7RSURYLGHWKHGHIHQGDQWZLWKQHHGHGHGXFDWLRQDORUYRFDWLRQDOWUDLQLQJ(18 U.S.C. § 3553(a)(2)(D))
               7RSURYLGHWKHGHIHQGDQWZLWKPHGLFDOFDUH (18 U.S.C. § 3553(a)(2)(D))
               7RSURYLGHWKHGHIHQGDQWZLWKRWKHUFRUUHFWLRQDOWUHDWPHQWLQWKHPRVWHIIHFWLYHPDQQHU(18 U.S.C. § 3553(a)(2)(D))
               7RDYRLGXQZDUUDQWHGVHQWHQFLQJGLVSDULWLHVDPRQJGHIHQGDQWV 86& D  (Specify in section D)
               7RSURYLGHUHVWLWXWLRQWRDQ\YLFWLPVRIWKHRIIHQVH(18 U.S.C. § 3553(a)(7))
               $FFHSWDQFHRI5HVSRQVLELOLW\               &RQGXFW3UHWULDO2Q%RQG        &RRSHUDWLRQ:LWKRXW*RYHUQPHQW0RWLRQIRU
                                                                                             'HSDUWXUH
               (DUO\3OHD$JUHHPHQW                       *OREDO3OHD$JUHHPHQW
               7LPH6HUYHG(not counted in sentence)      :DLYHURI,QGLFWPHQW             :DLYHURI$SSHDO
               3ROLF\'LVDJUHHPHQWZLWKWKH*XLGHOLQHV Kimbrough v. U.S.86  (Specify)

             2WKHU(Specify)
      ' State the basis for a variance.(Use Section VIII if necessary)
             Case 1:18-cr-00025-JPJ-PMS Document 1104 Filed 04/24/20 Page 12 of 12 Pageid#:
                                                14080
$2625          5HY9$:$GGLWLRQV -XGJPHQWLQD&ULPLQDO&DVH                                          1RWIRU3XEOLF'LVFORVXUH
                     $WWDFKPHQW 3DJH ²6WDWHPHQWRI5HDVRQV

'()(1'$17   SEAN PHILIP MAIDLOW
&$6(180%(5 DVAW118CR000025-002
',675,&7    Western District of Virginia
                                                          STATEMENT OF REASONS
VII.    COURT DETERMINATIONS OF RESTITUTION

        $          Restitution not applicable.

        % Total amount of restitution:

        & Restitution not ordered: (Check only one)

                       )RURIIHQVHVIRUZKLFKUHVWLWXWLRQLVRWKHUZLVHPDQGDWRU\XQGHU86&$UHVWLWXWLRQLVQRWRUGHUHGEHFDXVH
                          WKHQXPEHURILGHQWLILDEOHYLFWLPVLVVRODUJHDVWRPDNHUHVWLWXWLRQLPSUDFWLFDEOHXQGHU86&$ F  $ 
                       )RURIIHQVHVIRUZKLFKUHVWLWXWLRQLVRWKHUZLVHPDQGDWRU\XQGHU86&$UHVWLWXWLRQLVQRWRUGHUHG
                          EHFDXVHGHWHUPLQLQJFRPSOH[LVVXHVRIIDFWDQGUHODWLQJWKHPWRWKHFDXVHRUDPRXQWRIWKHYLFWLPV¶ORVVHVZRXOG
                          FRPSOLFDWHRUSURORQJWKHVHQWHQFLQJSURFHVVWRDGHJUHHWKDWWKHQHHGWRSURYLGHUHVWLWXWLRQWRDQ\YLFWLPZRXOGEH
                          RXWZHLJKHGE\WKHEXUGHQRQWKHVHQWHQFLQJSURFHVVXQGHU86&$ F  % 
                       )RURWKHURIIHQVHVIRUZKLFKUHVWLWXWLRQLVDXWKRUL]HGXQGHU86&DQGRUUHTXLUHGE\WKHVHQWHQFLQJ
                          JXLGHOLQHVUHVWLWXWLRQLVQRWRUGHUHGEHFDXVHWKHFRPSOLFDWLRQDQGSURORQJDWLRQRIWKHVHQWHQFLQJSURFHVVUHVXOWLQJ
                          IURPWKHIDVKLRQLQJRIDUHVWLWXWLRQRUGHURXWZHLJKWKHQHHGWRSURYLGHUHVWLWXWLRQWRDQ\YLFWLPVXQGHU86&
                           D  % LL 
                       )RURIIHQVHVIRUZKLFKUHVWLWXWLRQLVRWKHUZLVHPDQGDWRU\XQGHU86&RU
                          $UHVWLWXWLRQLVQRWRUGHUHGEHFDXVHWKHYLFWLP V V ORVVHVZHUHQRWDVFHUWDLQDEOH 86& G  
                       )RURIIHQVHVIRUZKLFKUHVWLWXWLRQLVRWKHUZLVHPDQGDWRU\XQGHU86&RU
                          $UHVWLWXWLRQLVQRWRUGHUHGEHFDXVHWKHYLFWLP V HOHFWHGWRQRWSDUWLFLSDWHLQDQ\SKDVHRIGHWHUPLQLQJWKH
                          UHVWLWXWLRQRUGHU 86& J  
                       5HVWLWXWLRQLVQRWRUGHUHGIRURWKHUUHDVRQV(Explain)

       '           Partial restitution is ordered for these reasons: (18 U.S.C. § 3553(c))    



VIII ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (If applicable)
         In consideration of the factors set forth in 18 U.S.C. § 3553(a) and in particular the nature and circumstances of the criminal
         conduct, the history and characteristics of the defendant, and the need for the sentence imposed.


'HIHQGDQW¶V6RF6HF1R XXX-XX-XXXX                                                'DWHRI,PSRVLWLRQRI-XGJPHQW
                                                                                        DWHRI,PSRVLWLRQRI-XGJPHQW     04/23/2020

'HIHQGDQW¶V'DWHRI%LUWK          07/19/1973
                                                                                       6LJQDWXUHRI-XGJH
                                                                                        LJQDW
                                                                                           DDWWXU
                                                                                               X HRI-XGJH

                                     447 Beechwood Circle                              James P. Jones, United States District Judge
'HIHQGDQW¶V5HVLGHQFH               Bristol, Tennessee 37620                          1DPHDQG7LWOHRI-XGJH
$GGUHVV
                                                                                       'DWH        04/24/2020
                                     447 Beechwood Circle
'HIHQGDQW¶V0DLOLQJ                 Bristol, Tennessee 37620
$GGUHVV
